Title: To James Madison from George Eve, 24 November 1807
From: Eve, George
To: Madison, James



Honoured Sir
Scott County Kentucky 24 Nov 1807

After a silence of several years I have thought proper to take the liberty to renew that kind of Correspondence which formerly existed between us.  I am well apprised that the responsibility of your office and the numerous acquaintance that you have must render it out of your power to attend to your remote acquaintances.  Therefore my object is not to intrude on you by an unnecessary Correspondence but to answer the purpose of facilitating an acquaintance with a friend & relation of mine in Congress (viz) Mr. Richard M. Johnson.  He is a worthy young man and from the acquaintance existing between us I shall esteem it as fredly if you will be of that advantage to him that is in your power.  We have not heard any thing (in this western part of America) for a considerable time but the Trial of Burr & the rumur of War.  How those subjects will end you are the best Judge.  Ours is as highly a Cultivated a contry for the age of it (I suppose) as any part of America.  Young men appear emulous to acquire Knowledge while all kinds manufactorys that suit our Contry are in the highest purfection.  The people live more amediately on their own labour than any part of America which ought to be encouraged in every part that will admit of it.  There appears to be nothing new in our western world at present.  Our Contry abounds with plenty.  I conclude for the present, while I have the Honour to subscribe myself your Obdt

George Eve

